     Case 1:17-cv-11011-GAO Document 293 Filed 03/25/21 Page 1 of 18




                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS


                                       )
ANDREW MOBUS,                          )
                                       )
                Plaintiff,             )
                                       )
          v.                           )       Civil Action No. 17-11011-GAO
                                       )
BARD COLLEGE,                          )
                                       )
                Defendant.             )
                                       )


                    PLAINTIFF’S TRIAL MEMORANDUM




                                           DLA PIPER LLP (US)

                                           Matthew J. Iverson (BBO #653880)
                                           33 Arch Street, 26th Floor
                                           Boston, MA 02110
                                           (617) 406-6000
                                           (617) 406-6100 (fax)
                                           matthew.iverson@dlapiper.com

                                           Charles B. Wayne (pro hac vice)
                                           Brian J. Young (pro hac vice)
                                           500 8th Street, N.W.
                                           Washington, D.C. 20004
                                           (202) 799-4253
                                           (202) 799-5253 (fax)
                                           charles.wayne@dlapiper.com
                                           brian.young@dlapiper.com

                                           Lisa A Frey (pro hac vice)
                                           50 Old Main Road, #1857
                                           Quogue, NY 11959
                                           917-565-1066
                                           lisaxfrey@gmail.com

                                           Counsel for Plaintiff
            Case 1:17-cv-11011-GAO Document 293 Filed 03/25/21 Page 2 of 18




                                                     TABLE OF CONTENTS
                                                                                                                                            Page

I. Plaintiff’s Evidence Will Establish a Title IX Erroneous Outcome Claim ...............................1

         A. Satisfying the “Articulable Doubt” Standard ....................................................................1

         B. Evidence Suggesting Gender Bias Was a Motivating Factor ............................................3

II. Plaintiff’s Evidence Will Demonstrate Bard Breached Its Contract in Multiple
    Respects .....................................................................................................................................6

III. Plaintiff’s Evidence Will Show Bard Violated the Implied Covenant of Good Faith
     and Fair Dealing and the Resulting Duty of Basic Fairness ......................................................7

IV. Categories of Damages Available to Plaintiff ...........................................................................9

         A. Title IX...............................................................................................................................9

         B. Breach of Contract ...........................................................................................................11

V. Post-Verdict Equitable Relief ..................................................................................................13




                                                                         i
          Case 1:17-cv-11011-GAO Document 293 Filed 03/25/21 Page 3 of 18




          Pursuant to the Court’s March 5, 2021 order (Doc. 286), plaintiff Andrew Mobus submits

this trial memorandum to address significant issues not fully briefed in the pretrial filings.

I. Plaintiff’s Evidence Will Establish a Title IX Erroneous Outcome Claim.

          To prevail on his erroneous outcome claim, plaintiff “must offer evidence (1) that would

cast some articulable doubt on the accuracy of the outcome of the disciplinary proceeding and

(2) show gender bias was a motivating factor.” Doe v. Trs. of Boston Coll., 892 F.3d 67, 91 (1st

Cir. 2018) (quoting Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d Cir. 1994)) (internal quotation

marks omitted).1

          A. Satisfying the “Articulable Doubt” Standard

          Although the Supreme Court and First Circuit have not formally adopted a framework for

analyzing claims by students challenging a university’s disciplinary’s procedures as discriminatory

under Title IX,2 other courts have identified the types of proof that satisfy the “articulable doubt”

prong of the erroneous outcome standard.

          The Second Circuit in Yusuf, which is the decision relied on by the First Circuit in Boston

College, identified two primary categories of proof: (1) “particular procedural flaws affecting the

proof”; and (2) evidentiary weaknesses underlying the decision of guilt, including “a motive to lie




1
 The parties in Boston College agreed the “articulable doubt” standard applied; however, the First
Circuit noted that the Sixth Circuit had applied the same framework to Title IX erroneous outcome
claims. Boston Coll., 892 F.3d at 90 n.12 (citing Doe v. Miami Univ., 882 F.3d 579, 592 (6th Cir.
2018); Doe v. Cummins, 662 F. App’x 437, 451-52 (6th Cir. 2016); Mallory v. Ohio Univ., 76 F.
App’x 634, 638-39 (6th Cir. 2003)). See also Doe v. Oberlin Coll., 963 F.3d 580, 586 (6th Cir.
2020); Doe v. Baum, 903 F.3d 575, 585 (6th Cir. 2018); Doe v. Brown Univ., 166 F. Supp. 3d 177,
185 (D.R.I. 2016).
2
    Boston Coll., 892 F.3d at 90.
        Case 1:17-cv-11011-GAO Document 293 Filed 03/25/21 Page 4 of 18




on the part of a complainant or witnesses, particularized strengths of the defense, or other reason

to doubt the veracity of the charge.” Yusuf, 35 F.3d at 715.

       The Sixth Circuit has likewise held that a procedural defect alone can establish articulable

doubt. Doe v. Baum, 903 F.3d 575, 585-86 (6th Cir. 2018) (finding articulable doubt where school

did not provide opportunity for cross-examination even though credibility was at stake). Other

courts have endorsed this approach, requiring evidence such as “(i) pointing to procedural flaws

in the investigatory and adjudicative processes, (ii) noting inconsistencies or errors in the

adjudicator’s oral or written findings, or (iii) challenging the overall sufficiency and reliability of

the evidence.” Doe v. Marymount Univ., 297 F. Supp. 3d 573, 584 (E.D. Va. 2018).3

       The following evidence, among other evidence to be presented by plaintiff at trial, will

show significant procedural flaws that cast articulable doubt on the outcome of the J.G.

disciplinary proceeding:

          Bard failed to evaluate the sufficiency of J.G.’s complaint and did not conduct a
           preliminary investigation. The evidence will show the Title IX Coordinator, Marty
           Checchi, ignored this requirement altogether.

          Bard failed to conduct a proper formal investigation. Among other things, the evidence
           will show the J.G. committee members failed to request critical documentary evidence,
           such as contemporaneous communications between J.G. and Andrew over their 10-
           week intimate and sexual relationship, or even photographs that were central to some
           of the accusations.


3
  See also Doe 2 by & through Doe 1 v. Fairfax Cty. Sch. Bd., 384 F. Supp. 3d 598, 607 (E.D. Va.
2019), aff’d, 832 F. App’x 802 (4th Cir. 2020) (“Plaintiffs have demonstrated numerous
deficiencies with the investigatory process that were relied upon and compounded at each stage of
the disciplinary proceeding.”); Doe v. Univ. of Arkansas – Fayetteville, 2019 WL 1493701, at *12
(W.D. Ark. 2019) (“procedural flaws affecting the record” and “evidentiary weaknesses”); Doe v.
Grinnell Coll., 473 F. Supp. 3d 909, 923 (S.D. Iowa 2019) (same); Doe v. Washington & Lee
Univ., 2015 WL 4647996, at *10 (W.D. Va. 2015) (holding articulable doubt satisfied by “host of
flaws” in school’s handling of the case, including omissions in witness summaries and failure to
consider post-incident sexual encounter); Wells v. Xavier Univ., 7 F. Supp. 3d 746, 751 (S.D. Ohio
2014) (holding articulable doubt shown by rush to judgment, inadequate training, denying counsel
to accused, and denying witnesses).

                                                  2
        Case 1:17-cv-11011-GAO Document 293 Filed 03/25/21 Page 5 of 18




           Bard failed to give Andrew adequate notice of the charges, including the details of the
            alleged offense or the provisions of the Student Handbook he allegedly violated.
            Among other things, the evidence will show J.G. admitted that she and Andrew had
            anal sex multiple times after the first time on February 28 –– the alleged rape. The
            evidence will show Andrew only learned at the hearing in August 2014 on which of
            these occasions the alleged rape took place because the committee members
            interrogated him about it. When asked if he could see or review the detailed statement
            provided by J.G. that provided the date and other details of the charge, the committee
            members denied his request.

           Bard failed to conduct a fundamentally fair hearing. Among other things, the evidence
            will show Andrew was barred from the hearing, except when he testified. This denied
            him the most basic right of confrontation. The evidence will further show that
            committee members, such as Col. Patty Dooley, and administrators who influenced the
            hearing, such as Sue Lyon, prejudged Andrew as guilty. Dooley declared Andrew
            guilty before hearing any testimony, and admitted that she is predisposed to doubt the
            veracity of accused students. Lyon, who was conflicted due to her service as a
            committee member for the L.F. proceeding, provided the J.G. Committee with
            propensity evidence from the L.F. proceeding.

           The evidence will show Lyon compromised the deliberations by being present in the
            room, discussing the case with the committee members, and drafting the outcome letter.
            As a result, the evidence will show the final outcome letter was substantially and
            meaningfully different than the committee’s initial draft with respect to the critical
            issues of consent, incapacity, and the punishment recommendation.

           The appeal provided to Andrew was meaningless. The evidence will show there was
            no record of the hearing recorded or transcribed. The inadequately trained appellate
            officer, the provost Mr. Laipson, only reviewed the final outcome letter authored by
            Lyon. The evidence will show the appeal failed to review each part of the proceeding
            to ensure the school’s policies and requirements of Title IX were followed.

        Evidence of these procedural flaws, among others, will carry plaintiff’s burden to establish

articulable doubt at trial.

        B. Evidence Suggesting Gender Bias Was a Motivating Factor

        To meet the second prong of his erroneous outcome claim, plaintiff must adduce evidence

showing “particular circumstances suggesting that gender bias was a motivating factor behind the

erroneous finding.” Yusuf, 35 F.3d at 715 (internal citations omitted). Gender-bias evidence can

“include . . . statements by members of the disciplinary tribunal, statements by pertinent university

                                                 3
        Case 1:17-cv-11011-GAO Document 293 Filed 03/25/21 Page 6 of 18




officials, or patterns of decision-making that also tend to show the influence of gender.” Id. Bias

can also be shown through “policies and procedures that are designed to reach gender-specific

outcomes . . . .” Marymount, 297 F. Supp. 3d at 585 (citing Cummins, 662 F. App’x at 452). See

also Doe v. Trs. of Boston College, 2016 WL 5799297, at *24 (D. Mass. 2016), rev’d on other

grounds by Boston Coll., 892 F.3d at 67 (explaining gender bias “can be shown via ‘statements by

members of the disciplinary tribunal, statements by pertinent university officials, or patterns of

decision-making that . . . show the influence of gender’”) (internal quotation marks and citations

omitted).4   A plaintiff may rely on “circumstantial evidence alone to prove there was a

discriminatory pattern of decision-making.” Boston Coll., 892 F.3d at 92 (citation omitted).

       Clear procedural irregularities can support an inference of gender bias. Doe v. Oberlin,

963 F.3d 580, 586-87 (6th Cir. 2020); Menaker v. Hofstra Univ., 935 F.3d 20, 34 (2d Cir. 2019).5

Moreover, when “combined with [such] clear procedural irregularities . . . even minimal evidence

of pressure on the university to act based on invidious stereotypes will permit a plausible inference

of sex discrimination.” Id. (emphasis in original).6



4
  On appeal, the First Circuit clarified that a plaintiff need not offer direct proof of gender bias in
the form of statements from members of the disciplinary tribunal or pertinent university officials.
Boston Coll., 892 F.3d at 90 n.14. Rather, as stated above, there are multiple categories of direct
and indirect evidence that can suffice to show gender bias.
5
 “While the Fifth Circuit has not directly addressed the issue, other circuits have found that ‘clear
procedural irregularities . . . will permit a plausible inference of sex discrimination.’” Doe v. Texas
A&M Univ., 2021 WL 257059, at *3 (S.D. Tex. 2021) (quoting Oberlin, 963 F.3d at 587).
6
  See also Oberlin, 963 F.3d at 587; Baum, 903 F.3d at 586-87 (holding “adjudicator bias,
combined with the external pressure facing the university, makes Doe’s claim plausible. Indeed,
other courts facing similar allegations have reached the same result”) (citing Miami, 882 F.3d at
594; Columbia, 831 F.3d at 56-57; Doe v. Amherst Coll., 238 F. Supp. 3d 195, 223 (D. Mass.
2017); Doe v. Lynn Univ., Inc., 235 F. Supp. 3d 1336, 1340-42 (S.D. Fla. 2017); Wells v. Xavier
Univ., 7 F. Supp. 3d 746, 751 (S.D. Ohio 2014)); Marymount, 297 F. Supp. 3d at 587 (holding
statement by Title IX coordinator that ‘the Title IX process is increasingly politicized, especially
in Virginia,” was an “implicit acknowledgement that [school’s] sexual assault policies and Title
                                                  4
        Case 1:17-cv-11011-GAO Document 293 Filed 03/25/21 Page 7 of 18




       The following evidence, among other evidence presented at trial, will carry plaintiff’s

burden to show gender bias was a motivating factor in Bard’s decision to find Andrew responsible.

          Administrator Sue Lyon, who sat on the L.F. committee and would become the Title
           IX Coordinator for the J.G. proceedings, declared it was her “happy day” when Andrew
           was summarily kicked off campus before the school had even notified Andrew that he
           was being charged with sexual misconduct.

          Committee member Oyogoa had previously declined to serve as Andrew’s advocate in
           the L.F. matter, yet agreed to serve as a committee member judging his guilt in the J.G.
           matter.

          Committee members Dooley, Oyogoa, and Sack prejudged Andrew as guilty before he
           submitted his statement of defense or testified. The evidence will show that, having
           only received and reviewed J.G.’s written statement, they declared Andrew violated
           the school’s policies and should be permanently expelled.7

          Before the hearing, committee member Dooley announced that she believed men
           accused of rape (those “who are out to defend themselves from these accusations”) will
           tell lies in the adjudication process. Dooley also predicted Andrew would lie at the
           hearing.

          The only non-party witness permitted to testify or even be present at the hearing was
           Rebecca Fiske, who was J.G.’s advocate and academic advisor who had no personal
           knowledge regarding J.G.’s allegations. The evidence will show that Fiske told the
           committee that Andrew is a “menace.” Andrew was not allowed to have his advocate
           speak at the hearing.

          Dean Graves, who was responsible for imposing punishment, told Andrew the
           “pendulum” had swung on college campuses towards believing female accusers rather
           than male accused students. Dean Graves did not take disciplinary action when
           Andrew was the subject of sexual harassment, reasoning that he thought “men and
           women are different in the way they respond to things.”

          Lyon, who sat on the L.F. committee, instigated the J.G. proceeding, and presided over
           the J.G. matter as a Title IX coordinator, acknowledged schools were under pressure in


IX procedures were influenced, at least in part, by political pressure to convict respondents . . .
who are almost invariably male”).
7
  See Doe v. Purdue Univ., 928 F.3d 652, 669 (7th Cir. 2019) (holding where adjudicator chose to
credit complainant’s accusation alone without taking other evidence into account or even talking
to accused student created plausible inference of gender bias).

                                                5
        Case 1:17-cv-11011-GAO Document 293 Filed 03/25/21 Page 8 of 18




           2014 from the federal government, and that one of Simon’s Rocks affiliated campuses
           had a high number of sexual assaults. This was important information to her at the time
           of the J.G. proceeding.

       This gender-bias evidence, combined with the procedural flaws discussed above, is

sufficient to carry plaintiff’s burden on his Title IX erroneous outcome claim.

II. Plaintiff’s Evidence Will Demonstrate Bard Breached Its Contract in Multiple
    Respects.

       There are two sources for the contractual promises between Andrew and Bard: (1) the

2013-14 Student Handbook governing the rights of accused students in sexual misconduct

disciplinary proceedings at Simon’s Rock; and (2) Bard College at Simon’s Rock Annual Report

Concerning the Student Right-to-Know and Campus Security Act. See Tr. Ex. 1 (Student

Handbook) and Tr. Ex. 105 (Annual Report). The evidence will show Bard at least breached its

contractual promises in the following respects.

      The Student Handbook stated that accused students “are entitled to due process,” but Bard
       repeatedly violated that promise.

      The Student Handbook represented that Bard’s policies were consistent with Title IX. The
       evidence will show they were not.

      The Student Handbook provided “an ad hoc Sexual Misconduct Committee will review all
       complaints” in order to determine whether a disciplinary proceeding is warranted. Tr. Ex.
       1 at 79. The evidence will show Title IX Coordinator, Marty Checchi ignored this step
       entirely.

      The Student Handbook provided the accuser’s statement “should describe the alleged
       incident(s) with as much clarity and detail as possible”; the accused student has “[t]he right
       to be fully informed of the nature of the alleged violations”; and will be informed of the
       investigation and will have the opportunity to submit a written response to the complaint.”
       Tr. Ex. 1 at 79, 82. As stated above, Andrew’s charging letter provided a few bullet points
       that lacked critical details of the offense and did not specify which violations he was alleged
       to have committed. He was denied access to J.G.’s more detailed written allegations.

      The Student Handbook gave Andrew the right to “choose an advocate for assistance
       throughout the investigation process.” Tr. Ex. 1 at 82. The Annual Report stated Andrew
       could “choose a responder to provide support throughout the process [and to] be present
       during investigation interviews and [to] speak on behalf of the student represented.” Tr.

                                                  6
       Case 1:17-cv-11011-GAO Document 293 Filed 03/25/21 Page 9 of 18




       Ex. 105 at BCSR-0004813. The evidence will show Andrew was given a limited pool of
       advocates to select, and he was assigned an advocate he did not choose only three days
       before the hearing He was not given a responder at all and completely denied the ability
       to have anyone speak on his behalf at the hearing.

      The Student Handbook required Bard to “speak with both parties, as well as witnesses, and
       . . . review all information and evidence” in conducting an investigation of sexual
       misconduct. Tr. Ex. 1 at 79. The evidence will show the committee did not speak with
       any witnesses with knowledge of the alleged events and failed to request any documentary
       evidence whatsoever.

      The Student Handbook promised a fundamentally fair hearing. Tr. Ex. 1 at 82. The
       evidence will show administrators in charge of the hearing and committee members
       responsible for adjudging responsibility had conflicts of interest and prejudged Andrew as
       guilty before he submitted any defense to the charges.

      The Student Handbook provided Andrew the “right to present information, evidence,
       and/or witnesses” at the hearing. Tr. Ex. 1 at 79, 82. The Annual Report likewise obligated
       Bard to provide “[t]he accuser and accused [with] the same opportunities to have others
       present during a disciplinary proceeding.” Tr. Ex. 105 at BCSR-0004813. The evidence
       will show Bard breached these promises by refusing to allow Andrew to present his own
       witnesses and refusing to provide Andrew the same opportunities provided to J.G. – to
       have a character witness testify on his behalf. J.G.’s character witness, a faculty member,
       told the committee Andrew was a “menace.”

      The Student Handbook provides that the Sexual Misconduct Committee (1) determines
       whether it is more likely than not that a College policy has been violated; and (2) prepares
       a report and recommendation to be referred directly to the Dean of Students. Tr. Ex. 1 at
       79-82. The evidence will show Title IX Coordinator for the J.G. proceeding, Sue Lyon,
       took over the decision-making process by deliberating with the committee members and
       rewriting the outcome letter in a manner that concealed incoherencies in the committee’s
       reasoning and findings regarding incapacity, consent, and recommended punishment.

       The evidence at trial will establish at least the foregoing breaches of express contractual

promises, each of which caused Andrew significant prejudice and injury.

III. Plaintiff’s Evidence Will Show Bard Violated the Implied Covenant of Good Faith and
     Fair Dealing and the Resulting Duty of Basic Fairness.

       In addition to the express contractual promises discussed above, Bard had a duty to comply

with the implied covenant of good faith and fair dealing contained in every contract governed by

Massachusetts law. See Uno Restaurants, Inc. v. Boston Kenmore Realty Group Corp., 805 N.E.2d


                                                7
       Case 1:17-cv-11011-GAO Document 293 Filed 03/25/21 Page 10 of 18




957, 964 (Mass. 2004); Fortune v. Nat’l Cash Reg. Co., 364 N.E.2d 1251, 1256 (Mass. 1977). A

plaintiff need not present evidence of bad faith; rather, plaintiff’s burden is only to show lack of

good faith in the manner of performance, which may be inferred by the totality of the

circumstances. T.W. Nickerson, Inc. v. Fleet Nat. Bank, 924 N.E.2d 696, 704 (Mass. 2010).

Moreover, “the implied covenant of good faith and fair dealings imposed on every contract by

Massachusetts law, applied in the context of school disciplinary proceedings, creates an

independent duty to provide basic fairness.” Boston Coll., 892 F.3d at 87 (citing Uno¸805 N.E.2d

at 964).8 To be clear, a school’s “obligation to provide basic fairness in its proceedings is separate

from and in addition to its contractual obligation to follow the rules it set forth in the Handbook.”

Doe v. Brandeis Univ., 177 F. Supp. 3d 561, 601 (D. Mass. 2016) (citing Cloud, 720 F.2d at 725).

       As Judge Saylor observed in Brandeis:

       “Basic fairness” is an uncertain and elastic concept . . . . There is, however, no one-
       size-fits-all answer to the question what of constitutes the “basic fairness” that a
       student is due. The case law appears to indicate, and common sense and experience
       would likewise suggest, that the answer may vary depending upon the competing
       interests at stake, include such factors as the magnitude of the alleged violation, the
       likely sanctions and other consequences of a finding of guilt, and the university’s
       experience and aptitude in resolving disputes of that nature.

Id. A violation of basic fairness occurs, for example, when a school fails to provide procedural

protections to an accused student that, in the criminal context, are among the basic and fundamental

components of due process of law. See id. at 603.




8
   See also Cloud v. Trs. of Boston Univ., 720 F.2d 721, 725 (1st Cir. 1983) (citing Coveney v.
President & Trs. of Coll. of Holy Cross, 445 N.E.2d 136, 139 (Mass. 1983)) (examining hearing
to ensure it was conducted with basic fairness); Doe v. Brandeis Univ., 177 F. Supp. 3d 561, 594
(D. Mass. 2016) (“[T]he Court must ‘examine the hearing’ afforded to the student ‘to ensure that
it was conducted with basic fairness.’”) (quoting Cloud, 720 F.2d at 725; Schaer v. Brandeis Univ.,
735 N.E.2d 373, 380 (Mass. 2000)).

                                                  8
       Case 1:17-cv-11011-GAO Document 293 Filed 03/25/21 Page 11 of 18




       The procedural flaws stated above also constitute violations of the implied covenant of

good faith and fair dealing and the duty of basic fairness. Most notably, Andrew was denied the

rights of fair notice, confrontation, and a fair hearing when Bard College withheld the accuser’s

allegations from Andrew, presented the J.G. committee with propensity evidence from the L.F.

proceeding, and prejudged Andrew as guilty before he had presented any written defense or

testimony. These egregious procedural flaws, among others to be shown through evidence at trial,

constituted violations of the most basic and fundamental components of the due process of law.

IV. Categories of Damages Available to Plaintiff

       A. Title IX

       Plaintiff is entitled to economic and non-economic damages arising from Bard’s violations

of Title IX, breach of contract, and breach of the implied covenant of good faith and fair dealing

and duty of basic fairness. To prove these damages at trial, Andrew and his parents will testify

about the severe emotional distress, stigma, and reputational damage Bard’s actions have inflicted

on him. Andrew will also present expert testimony from a psychiatrist, Robert L. Goldstein, M.D.,

who will opine on Andrew’s emotional distress and inability to have a normal working life

following his expulsion from Simon’s Rock. Plaintiff will also tender an economist, Kristin K.

Kucsma, M.A., who will provide expert testimony on Andrew’s lost future income reduced to

present value.

       A Title IX plaintiff “can obtain the full range of remedies,” including compensatory

damages. Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246, 255 (2009) (citing Franklin v.

Gwinnett Cty. Pub. Sch., 503 U.S. 60, 76 (1992)). See also Cohen v. Brown Univ., 991 F.2d 888,

901 (1st Cir. 1993) (“It is . . . established beyond peradventure that, where no contrary legislative

directive appears, the federal judiciary possesses the power to grant any appropriate relief on a

cause of action appropriately brought pursuant to a federal statute.”). “[C]ompensatory damages

                                                 9
       Case 1:17-cv-11011-GAO Document 293 Filed 03/25/21 Page 12 of 18




may include not only out-of-pocket loss and other monetary harms, but also such injuries as

‘impairment of reputation, personal humiliation, and mental anguish and suffering.’” Memphis

Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 307 (1986) (quoting Gertz v. Robert Welch, Inc., 418

U.S. 323, 350 (1974)).

       Lost income and diminished earning capacity are among the types of economic damages

that are recoverable for Title IX violations. See Rullo v. Univ. of Pittsburgh - of Commonwealth

Sys. of Higher Educ., 2021 WL 640117, at *6 (W.D. Pa. 2021) (permitting expert testimony on

lost past and future income in Title IX action); Tanyi v. Appalachian State Univ., 2015 WL

4478853, at *10 (W.D.N.C. 2015) (permitting recovery for potential lost career opportunities).

Damages for emotional distress and stigma associated with the Title IX violation are recoverable

because “emotional distress is ... a ‘foreseeable consequence’ of a [Title IX] recipient’s violation

of the terms under which it accepted federal funds.” Dawn L. v. Greater Johnstown School Dist.,

586 F. Supp. 2d 332, 384 (W.D. Pa. 2008). See also Chatragadda v. Duquesne Univ., 2017 WL

11485589, at *1 n.2 (W.D. Pa. 2017) (citing Dawn L., 586 F. Supp. 2d at 384).9 The stigma and

reputational injury associated with violations of Title IX in the school discipline setting are also

self-evident. As the court explained in Brandeis, a “student who is found responsible for sexual

misconduct will likely face substantial social and personal repercussions . . . ,” as “[c]ertainly



9
  See also Kirk v. Sch. Bd. City of Monroe, 2020 WL 7931377, at *5 nn.2-3 (W.D. La. 2020)
(acknowledging foreseeability of emotional distress for discrimination under Title IX); Lopez v.
Regents of Univ. of California, 5 F. Supp. 3d 1106, 1115 n.5 (N.D. Cal. 2013)
(“[E]motional distress damages are generally recoverable under Title VI and Title IX.”) (citing
Sheely v. MRI Radiology Network, P.A., 505 F.3d 1173, 1204 (11th Cir.2007); Scarlett v. School
of Ozarks, Inc., 780 F. Supp. 2d 924, 934 (W.D. Mo. 2011)); Mansourian v. Bd. of Regents of
Univ. of Cal. at Davis, 2007 WL 3046034, at *14 (E.D. Cal. 2007), rev’d in part sub nom. on other
grounds by Mansourian v. Regents of Univ. of California, 594 F.3d 1095 (9th Cir. 2010), op.
amended and superseded on denial of reh'g, 602 F.3d 957 (9th Cir. 2010) (denying motion for
judgment on the pleadings that emotional distress damages were not recoverable under Title IX).

                                                10
       Case 1:17-cv-11011-GAO Document 293 Filed 03/25/21 Page 13 of 18




stigmatization as a sex offender can be a harsh consequence for an individual who has not been

convicted of any crime, and who was not afforded the procedural protections of criminal

proceedings.” 177 F. Supp. 3d at 602. See also Adams v. Sch. Bd. of St. Johns Cty., 318 F. Supp.

3d 1293, 1327 (M.D. Fla. 2018), aff’d 968 F.3d 1286 (11th Cir. 2020) (awarding Title IX

compensatory damages based on evidence that plaintiff suffered emotional damage,

stigmatization, and shame resulting from violation of Title IX).

        Finally, nominal damages and attorney’s fees are also compensable under Title IX. See

Carey v. Piphus, 435 U.S. 247, 267 (1978); Farrar v. Hobby, 506 U.S. 103, 112 (1992); Mercer

v. Duke Univ., 401 F.3d 199, 211 (4th Cir. 2005); Fox v. Pittsburg State Univ., 258 F. Supp. 3d

1243, 1252 n.21 (D. Kan. 2017).

        B. Breach of Contract

        These same categories of damages are also available for Bard’s breach of contract, the

implied covenant of good faith and fair dealing, and the duty of basic fairness. In Massachusetts,

“‘[t]he rule of damages in an action for breach of contract is that the plaintiff is entitled in general

to damages sufficient in amount to compensate for the loss actually sustained by [him], and to put

[him] in as good position financially as [he] would have been if there had been no breach.’” Young

v. Wells Fargo Bank, N.A., 828 F.3d 26, 32 (1st Cir. 2016) (quoting Pierce v. Clark, 851 N.E.2d

450, 454 (Mass. 2006)).

        In this case, the measure of contractual damages is the cost to Andrew of Bard’s

disciplinary decision, which includes “lost earnings as a result of the delay in graduation, expenses

incurred during the suspension, and the reputational and emotional cost of the suspension.”

Benning v. Corp. of Marlboro Coll., 2014 WL 3844217, at *3 (D. Vt. 2014). The recoverable

damages also include the impact of the responsible finding on a plaintiff’s employment prospects

(i.e., stigma). See Doe v. Trustees of Boston College, 1:15-cv-10790, at Doc. 154 (D. Mass.)
                                                  11
       Case 1:17-cv-11011-GAO Document 293 Filed 03/25/21 Page 14 of 18




(allowing “recovery for additional educational expenses, lost income for delay in receiving BC

degree, entering law school and/or entering the legal profession or the impact of the responsible

finding on employment prospects”).

       In Massachusetts, emotional distress damages are “available for breach of contract when

the nature of the contract is such that emotional distress is a reasonably foreseeable consequence

of a breach.” See, e.g., Sullivan v. O’Connor, 296 N.E.2d 183, 189 (Mass. 1973). “[W]here a

breach ‘is of a nature particularly likely to produce emotional distress,’” damages for “mental

suffering” may be recovered. Bargantine v. Mechanics Coop. Bank, 2013 WL 6211845, at *6 (D.

Mass. 2013) (quoting St. Charles v. Kender, 646 N.E.2d 411, 413 (Mass. App. Ct. 1995)). Stated

otherwise, emotional distress damages are recoverable if there is something inherent in the contract

that would put a defendant on notice that emotional distress would be a foreseeable result of a

breach. See John Hancock Mut. Life Ins. Co. v. Banerji, 858 N.E.2d 277, 288 (Mass. 2006)

(citation omitted).

       The contract between a student and school, and especially the sexual misconduct provisions

of such a contract, is inherently the kind of contract that would put the university on notice that

emotional distress would be a foreseeable result of a breach. See Brandeis, 177 F. Supp. 3d at 602

(describing the “substantial social and personal repercussions,” and stigmatization of being labeled

a sex offender without being provided basic procedural protections). It was, therefore, foreseeable

to Bard that its breach of the sexual misconduct provisions of the Student Handbook and Annual

Report would cause Mobus—essentially a high-school student at the time—significant emotional

distress. The contract itself recognized the potential for such harm and put Bard on notice that




                                                12
       Case 1:17-cv-11011-GAO Document 293 Filed 03/25/21 Page 15 of 18




emotional distress was a foreseeable result of its breach.10 See, e.g., Tr. Ex. 1 (Student Handbook)

at 82 (providing that an accused party in a sexual misconduct investigation has “[t]he right to be

treated with respect and sensitivity by College officials” and “[t]he right to be advised of and have

access to all medical, counseling, legal and support resources available, both on campus and in the

community”). As a result, damages for emotional distress are recoverable for the breach of

contract and implied covenant of good faith and fair dealing/basic fairness claims, as well as for

intentional infliction of emotional distress.11

V. Post-Verdict Equitable Relief

       Should plaintiff receive a favorable verdict, he will then request from the Court the

equitable relief of expungement of his records at Simon’s Rock. This order of procedure is

required by the Seventh Amendment’s right to a jury trial: “Where legal and equitable issues

intertwine, then, a trial judge should normally refrain from making an equitable determination until

the jury has decided the legal claims.” Music Suppliers, Inc. v. London Records, Inc., 1988 WL

34277, at *3 (D. Mass. 1988). Moreover, the Court is bound, under the Seventh Amendment, by

the jury’s decision on all issues common to requests for legal and equitable relief. Wallace Motor


10
  In Boston College, Judge Casper held in an unpublished order that emotional distress damages
were not recoverable under the particular facts of that case. 1:15-cv-10790, at Doc. 124. The court
held the two alleged breaches, which arose from the school’s interference with the disciplinary
committee’s consideration of third-party culprit evidence and its interference with the deliberative
process, were not likely to cause emotional distress. It would be inappropriate to construe that
ruling as foreclosing emotional distress damages in all student discipline cases. But if the ruling
were so construed, plaintiff submits the court in Boston College interpreted the Second
Restatement rule too narrowly to apply only to “common examples” involving carriers,
innkeepers, funeral services, and death notifications. See id. (citing Restatement (Second) of
Contracts § 353, Comment a). A student’s contract with a school may not be a “common example”
under the Second Restatement, but common sense dictates that its breach is nevertheless
particularly likely to cause serious emotional disturbance.
11
  Nominal damages may also be awarded for breach of contract. See Flynn v. AK Peters, Ltd.,
377 F.3d 13, 23 (1st Cir. 2004).

                                                  13
        Case 1:17-cv-11011-GAO Document 293 Filed 03/25/21 Page 16 of 18




Sales, Inc. v. American Motors Sales Corp., 780 F.2d 1049, 1066 (1st Cir. 1985) (“in deciding

whether to grant . . . equitable relief . . ., the judge is required . . . to accept the jury’s finding of

fact”). This order of proceedings was employed in Doe v. Trustees of Boston College, 1:15-cv-

10790, at Doc. 200.

        The Court has significant discretion in fashioning an equitable remedy: “Once invoked, the

scope of a district court’s equitable powers is broad, for breadth and flexibility are inherent in

equitable remedies.” Brown v. Plata, 563 U.S. 493, 538 (2011) (citations, internal quotation

marks, and ellipsis omitted). The Court “has the ability –– indeed, the duty –– to weigh all the

relevant facts and circumstances to craft appropriate relief on a case-by-case basis.” In re Blinds

to Go Share Purchase Litig., 443 F.3d 1, 8 (1st Cir. 2006).

        Expungement of derogatory information from an entity’s records is a familiar civil remedy,

both in the employment context and in the area of school discipline. E.g., Matos v. Clinton School

Dist., 367 F.3d 68, 72-73 (1st Cir. 2004) (high school); Doe v. Rector & Visitors of George Mason

Univ., 179 F. Supp. 3d 583, 587-88 (E.D. Va. 2016) (ordering expungement remedy following

challenge to university sexual assault proceeding); Stevenson v. Amazon.com, Inc., 2016 WL

2851316, at *5 (D. Mass. 2016) (Massachusetts statute provides an expungement remedy to

aggrieved employees). If the jury returns a favorable verdict, plaintiff will file a motion seeking

specific expungement relief for the Court to consider and grant under its equitable power.




                                                   14
Case 1:17-cv-11011-GAO Document 293 Filed 03/25/21 Page 17 of 18




                                Respectfully submitted,

                                Andrew Mobus

                                By His Attorneys,

                                DLA PIPER LLP (US)


                                /s/ Matthew J. Iverson___________
                                Matthew J. Iverson (BBO # 653880)
                                33 Arch Street, 26th Floor
                                Boston, MA 02110
                                (617) 406-6000
                                (617) 406-6100 (fax)
                                matthew.iverson@dlapiper.com

                                /s/ Charles B. Wayne___________
                                Charles B. Wayne (pro hac vice)
                                Brian J. Young (pro hac vice)
                                500 8th Street, N.W.
                                Washington, D.C. 20004
                                (202) 799-4000
                                (202) 799-5000 (fax)
                                charles.wayne@dlapiper.com
                                brian.young@dlapiper.com


                                /s/ Lisa A. Frey___________
                                Lisa A. Frey (pro hac vice)
                                50 Old Main Road, #1857
                                Quogue, NY 11959
                                (917) 565-1066
                                lisaxfrey@gmail.com




                               15
       Case 1:17-cv-11011-GAO Document 293 Filed 03/25/21 Page 18 of 18




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of March, 2021, a copy of the foregoing was served

by electronic mail using the CM/ECF system, which will then send notification of such filing to

all counsel of record.


                                            /s/Charles B. Wayne
                                            Charles B. Wayne
